     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 1 of 9 Page ID #:2315



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                    SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
18
                Plaintiff,                    GOVERNMENT’S RESPONSE TO DEFENDANT
19                                            MICHAEL JOHN AVENATTI’S SECOND
                      v.                      AMENDED MOTION FOR BAIL PENDING
20                                            TRIAL
     MICHAEL JOHN AVENATTI,
21
                Defendant.
22

23

24         Plaintiff United States of America, by and through its counsel

25   of record, the United States Attorney for the Central District of

26   California and Assistant United States Attorneys Julian L. André and

27   Brett A. Sagel, hereby files its response to defendant MICHAEL JOHN

28   AVENATTI’s second amended motion for bail pending trial (CR 129).
     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 2 of 9 Page ID #:2316



 1         This response is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: March 31, 2020                Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9
                                           JULIAN L. ANDRÉ
10                                         BRETT A. SAGEL
                                           Assistant United States Attorney
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 3 of 9 Page ID #:2317



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2         Defendant MICHAEL JOHN AVENATTI (“defendant”) has filed a second

 3   amended motion for bail pending trial.         (CR 129.)    For the reasons

 4   set forth in the government’s prior oppositions (CR 120; CR 127), the

 5   government continues to oppose the Court granting defendant temporary

 6   release under 18 U.S.C. § 3142(i) as defendant has not met his burden

 7   of demonstrating there is a “compelling reason” to justify his

 8   release, does not currently have a serious medical condition, and is

 9   not at higher-risk of serious illness from COVID-19 than any other

10   pretrial detainee in the custody of the Federal Bureau of Prisons

11   (“BOP”) or at the Metropolitan Correctional Center New York (“MCC New

12   York”).

13         If the Court remains inclined to grant defendant a temporary 90-

14   day release under § 3142(i), however, the government still has

15   significant concerns regarding the temporary bail conditions

16   defendant has proposed, which remain insufficient.1           The government’s

17   concerns are as follows:

18         1.     Release to the Custody of “An Appropriate Person”:

19   Defendant has proposed that defendant ultimately be released into the

20   custody of Jay Manheimer and indicates that defendant would reside

21   with Mr. Manheimer for the duration of the 90-day temporary release.

22   (CR 129.)    Defendant has failed to meet his burden of demonstrating

23   that Mr. Manheimer constitutes an “appropriate person” under

24   § 3142(i).    Defendant has not even provided the Court, the

25
          1  Although the government’s position remains that no conditions
26
     or combination of conditions would assure the safety of the
27   community, the government is mindful of the Court’s prior order (CR
     128) and has therefore proposed alternative and additional conditions
28   of release.
     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 4 of 9 Page ID #:2318



 1   government, or Pretrial Services with sufficient information to

 2   evaluate whether Mr. Manheimer would constitute an “appropriate

 3   person.”2    Cf. United States v. Cordero Caraballo, 185 F. Supp. 2d

 4   143, 146 (D.P.R. 2002) (finding defendant’s mother and grandmother to

 5   be appropriate persons under § 3142(i) and were “convincingly

 6   credible in their representation to the Court”).           Instead, defendant

 7   has proposed providing the government and Pretrial Services with

 8   Mr. Manheimer’s contact information only 48 hours prior to

 9   defendant’s release.      This is both curious and insufficient.         At a

10   minimum, before any release order is issued, the government and

11   Pretrial Services should be provided a sufficient opportunity to

12   interview Mr. Manheimer and, if necessary, raise any concerns with

13   the Court.    Additionally, if the Court ultimately finds Mr. Manheimer

14   to be an appropriate person, the government requests that

15   Mr. Manheimer be required to post at least a $100,000 secured bond to

16   ensure that Mr. Manheimer takes his responsibility as defendant’s

17   temporary custodian seriously.       Mr. Manheimer should also be ordered

18   to immediately report any potential violations of the conditions of

19   defendant’s temporary release to Pretrial Services and the Court.

20         2.     Defendant’s Proposed Surety:      The proposed $300,000

21   unsecured bond from Hubert Bromma is also insufficient.3            This Court

22   and the Ninth Circuit already found that defendant continued to

23   engage in fraudulent and criminal conduct while on pretrial release,

24   despite the fact that there was a $300,000 unsecured bond signed by

25
          2 The only information defendant has provided regarding
26   Mr. Manheimer is that he is a “longtime friend.” (CR 129 at 5).
27        3 Although defendant’s second amended motion refers to this as
     an “additional bond” (CR 129 at 8), defendant is actually proposing
28   the exact same bond that was previously in place, with just a
     different surety.
                                        2
     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 5 of 9 Page ID #:2319



 1   his first ex-wife (the mother of two of defendant’s children).

 2   Defendant has also indicated that Mr. Bromma is a “CEO of a major

 3   investment advisory firm” with “substantial personal assets.”             (CR

 4   125 at 6.)    For these reasons, the government believes that the Court

 5   should impose a $1,000,000 bond, with at least $600,000 to be secured

 6   by property, before defendant is released.          Additionally, as is the

 7   case with Mr. Manheimer, defendant does not propose the government,

 8   Pretrial Services, or the Court have an opportunity to speak with

 9   Mr. Bromma in advance and evaluate whether he is an appropriate

10   surety.    Thus, before any release order is issued, the government and

11   Pretrial Services should be provided a sufficient opportunity to

12   interview Mr. Bromma and, if necessary, raise any concerns with the

13   Court.

14         3.     Telephonic Status Conference with Mr. Manheimer and

15   Mr. Bromma:    Given the extraordinary nature of the relief defendant

16   is requesting here, the government believes the Court should conduct

17   a telephonic status conference with Mr. Manheimer and Mr. Bromma

18   prior to defendant’s release.       See Cordero Caraballo, 185 F. Supp.

19   2d. at 146 (noting that the district court “questioned the

20   defendant’s mother and grandmother in order to further ascertain

21   whether they indeed qualify as third-party custodians”).            This would

22   provide the Court with an opportunity to directly explain to

23   Mr. Manheimer and Mr. Bromma the serious nature of their

24   responsibilities as a temporary custodian and a surety, respectively,

25   while also providing Mr. Manheimer and Mr. Bromma an opportunity to

26   raise any concerns they may have with the Court.

27         4.     Home Detention and Electronic Monitoring:        Although

28   defendant has proposed that he be subject to “home detention with no

                                             3
     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 6 of 9 Page ID #:2320



 1   exceptions” other than for medical emergencies (CR 129 at 8), and

 2   “electronic monitoring” (CR 129 at 6), defendant’s proposed order

 3   does not include an electronic monitoring condition.           To ensure that

 4   defendant complies with the terms of his home detention, the Court

 5   should require electronic monitoring at defendant’s expense.             Given

 6   that defendant will need to travel from New York to California, the

 7   government also requests that the Court direct Pretrial Services to

 8   ensure that such electronic monitoring be in place immediately upon

 9   his release from MCC New York and before he is allowed to travel.4

10   Although the government recognizes that defendant may need to travel

11   back to the Southern District of New York (“SDNY”) during the 90-day

12   temporary release period, defendant should be required to seek

13   approval from the Court before doing so.

14         5.   Quarantine:     Defendant’s fourteen-day quarantine should be

15   at MCC New York prior to release, as set forth in the proposed

16   conditions included in the government’s March 27, 2020, opposition

17   (CR 127 at 22-23).     This Court already confirmed “[a]ny release order

18   must include the three conditions which the Government outlines in

19   its opposition” (CR 128 at 2), which included the fourteen-day

20   quarantine at MCC New York.       Defendant should not be released and

21   allowed to travel across the country or to another state, such as New

22   Jersey, until and unless BOP and the United States Marshals Service

23   can confirm that defendant does not have COVID-19 -- particularly,

24   given that someone in defendant’s unit at MCC New York apparently

25

26         4If Pretrial Services is unable to setup electronic monitoring
     prior to defendant traveling from New York to California, the Court
27   should require that defendant’s temporary custodian, surety, or legal
     counsel accompany him from New York to California. Defendant should
28   also be responsible for the costs of any travel to or from California
     during his temporary release.
                                        4
     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 7 of 9 Page ID #:2321



 1   tested positive for COVID-19.       Requiring defendant to remain in

 2   quarantine at MCC New York for fourteen days will allow sufficient

 3   time for BOP to test defendant for COVID-19 and obtain the result

 4   before his release.     Remaining in quarantine for fourteen days at MCC

 5   New York is not dangerous because defendant would be isolated from

 6   other inmates, but would eliminate the risk of defendant infecting

 7   others, including his friends, family, legal counsel, and any other

 8   individuals defendant may encounter while traveling from New York to

 9   California.

10         6.   Conditions regarding Defendant’s Finances:          Upon release,

11   this Court should require defendant to immediately disclose to

12   Pretrial Services all of his assets, bank accounts, and any future

13   potential revenue from past legal work5 or other sources.            Defendant

14   shall not open any new accounts without prior approval from Pretrial

15   Services, must not dispose of, transfer, or sell any assets (either

16   directly or indirectly) over $500 without prior approval from

17   Pretrial Services, and must receive approval in advance from Pretrial

18   Services for any financial transactions over $500.6           As defendant

19   proposed, defendant should also be subject to search conditions to

20   assure compliance with these conditions.         Because defendant would be

21   living with Mr. Manheimer during the 90-day temporary release, any

22

23        5 Notably, in defendant’s recent motion for a continuance,
     counsel indicated that defendant had been actively representing legal
24   clients up until his arrest in January 2020. (CR 122 at 4.)
25        6 Although defendant suggests that he is nearly broke in his
     second amended motion, defendant relies on the government’s
26   statements regarding defendant’s finances during the SDNY Extortion
     Case trial, United States v. Avenatti, No. 1:19-CR-373-PGG, rather
27   than making any affirmative representations about his own finances.
     The fact that defendant continues to play coy about his own finances
28   is concerning and underscores the fact that defendant remains an
     economic danger to the community.
                                        5
     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 8 of 9 Page ID #:2322



 1   such search conditions would necessarily have to allow Pretrial

 2   Services to enter and search Mr. Manheimer’s residence and digital

 3   devices to some degree.

 4         7.   Defendant’s Use of Digital Devices:         Pretrial Services

 5   should be provided broad discretion to limit defendant’s use of

 6   digital devices, such as a cell phone and computer, and be allowed to

 7   monitor defendant’s use of any such digital devices to ensure

 8   compliance with the conditions of defendant’s temporary release.

 9   Defendant should only be allowed to use digital devices to

10   communicate with family, friends, and legal counsel; prepare his

11   defense to the pending criminal charges; and for the necessities of

12   daily life, such as ordering food and groceries.           Defendant should

13   also be expressly precluded from using any encrypted messaging

14   applications, such as WhatsApp, Signal, or Telegram, or accessing any

15   digital devices containing such applications.          Allowing defendant to

16   access encrypted messaging services would significantly limit

17   Pretrial Services’ ability to monitor defendant’s compliance with the

18   conditions of his temporary release.

19         8.   Compliance with Other Court Orders:         Given defendant’s

20   history of obstructive conduct in connection with various court

21   proceedings, defendant’s temporary conditions of release should

22   expressly require that defendant comply with any and all court

23   orders.

24         9.   Other Conditions:      Any release order should also include

25   the standard terms of pretrial release previously imposed in March

26   2019, including, but not limited to, conditions precluding defendant

27   from contacting any victims or witnesses and requiring the surrender

28

                                             6
     Case 8:19-cr-00061-JVS Document 131 Filed 03/31/20 Page 9 of 9 Page ID #:2323



 1   of defendant’s passport.      Such conditions have not been included in

 2   defendant’s proposed order.

 3         10.   Self-Surrender: At the expiration of defendant’s 90-day

 4   temporary release, defendant should be required to surrender to

 5   either the United States Marshals office at 411 W. 4th Street, Second

 6   Floor, Santa Ana, CA 92701, or the United States Marshals office in

 7   the SDNY at 500 Pearl Street, Suite 400, New York, NY 10007, as

 8   directed by Pretrial Services or the Court.7          The Court’s release

 9   order should also expressly reserve the right to revoke defendant’s

10   temporary release in light of changed circumstances after notice to

11   the parties.

12         11.   Language regarding the Court’s Prior Order:          The government

13   requests that any release order contain language indicating that the

14   Court’s order temporary releasing defendant does not withdraw,

15   abrogate, or conflict with the prior rulings of this Court and the

16   Ninth Circuit regarding the Court’s revocation of defendant’s bail

17   and order of detention in January 2020.

18         For the foregoing reasons, if the Court is inclined to grant

19   defendant a 90-day temporary release under § 3142(i), the government

20   respectfully requests that the Court modify the proposed conditions

21   of release as set forth above.

22

23

24

25

26

27
           7As defendant is currently scheduled to proceed to trial on
28   July 14, 2020, in the SDNY fraud case, United States v. Avenatti, No.
     1:19-CR-374-JMF, defendant may need to surrender in the SDNY.
                                        7
